SUMMARY ORDER
Josef Haryanto, through counsel, petitions for review of the January 2005 BIA decision affirming the September 2003 decision of Immigration Judge (“IJ”) Barbara Nelson, denying Haryanto’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history.
Where the BIA summarily affirms the decision of the IJ, this Court reviews the IJ’s decision as the final agency determination. See, e.g., Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). The IJ’s findings of fact will be upheld if supported by substantial evidence. 8 U.S.C. § 1252(b)(4)(B); Zhou Yun Zhang v. INS, 386 F.3d 66, 73 & n. 7 (2d Cir.2004).
The IJ found petitioner’s asylum application to be untimely. We have no jurisdiction to review such a finding. Chen v. U.S. Dep't of Just., 434 F.3d 144, 154 (2d Cir.2006). Haryanto argues that IJ erred in denying application for asylum, claiming that he “deserv[es] a favorable exercise of discretion.” But this Court lacks jurisdic*27tion to review discretionary decisions of the IJ. Id.
Petitioner has not challenged the denial of withholding of removal or relief under CAT.
For the foregoing reasons, the petition for review is DISMISSED for lack of jurisdiction. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).